       Case 3:20-cv-07839-EMC Document 17 Filed 02/21/21 Page 1 of 1


 1   Tanya E. Moore. SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mails: tanya@@moorelawfirm.com;
     service@moorelawfirm.com
 5
     Attorney for Plaintiff,
 6   Gerardo Hernandez
 7                                    UNITED STATES DISTRICT COURT
 8                                  NORTHERN DISTRICT OF CALIFORNIA
 9
10   GERARDO HERNANDEZ,                                     ) Case No. 3:20-cv-07839-EMC
                                                            )
11                     Plaintiff,                           ) NOTICE OF VOLUNTARY DISMISSAL
                                                            )
12          vs.                                             ) OF ENTIRE ACTION
                                                            )
13   MZ GAS, INC. dba VALENCIA 76 GAS;                      )
     WA-SFCT LLC; RM-SFCT LLC;                              )
14                                                          )
                                                            )
                       Defendants.                          )
15
                                                            )
16                                                          )
                                                            )
17                                                          )
                                                            )
18
            WHEREAS, Defendants have not filed an answer or motion for summary judgment;
19
            WHEREAS, Plaintiff and Defendants have settled the matter;
20
            WHEREAS, no counterclaim has been filed;
21
            Plaintiff hereby dismisses this action with prejudice in its entirety pursuant to Federal
22
     Rule of Civil Procedure 41(a)(1)(A)(i).
23
24
     Date: February 19, 2021 S DISTRIC                   MOORE LAW FIRM, P.C.
                              TE                  TC
                            TA
25
                                                   O
                       S




                                                         /s/ Tanya E. Moore
                                                    U




26
                      ED




                                                     RT




                                                         Tanya E. Moore
                                         TE  D
                  UNIT




                                    GRAN
27                                                       Attorney for Plaintiff,
                                                         Gerardo Hernandez
                                                           R NIA




28
                                               . Chen
                                        dward M
                  NO




                                Judge E
                                                         FO
                   RT




                                                        LI




                            NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE ACTION
                           ER
                      H




                                                    A




                                N                       CPage 1
                                                  F
                                    D IS T IC T O
                                          R
